
	
		I
		112th CONGRESS
		1st Session
		H. R. 142
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a national Strategic Gasoline
		  Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 National Strategic Gasoline Reserve
			 for Purposes of National Security Act of 2011.
		2.Strategic
			 Gasoline Reserve
			(a)Establishment
				(1)AuthorityThe
			 Secretary of Energy shall establish a Strategic Gasoline Reserve (in this
			 section referred to as the Gasoline Reserve) system with a total
			 capacity of 10,000,000 barrels of regular unleaded gasoline.
				(2)Reserve
			 locationsNo later than 1 year after the date of enactment of
			 this Act, the Secretary shall determine strategic locations for no less than
			 three and no more than five Gasoline Reserve sites, each located in a different
			 geographical region of the United States. When determining site locations, the
			 Secretary shall consider all factors including, but not limited to, seasonal
			 and regional variations in gasoline, cost, regional population, accessibility
			 for distribution, and the region’s vulnerability to natural disasters and acts
			 of terrorism. The Secretary shall endeavor to find the most affordable method
			 for storage and when possible should consider the methodology used for the
			 creation of the Home Heating Oil Reserve and the Strategic Petroleum Reserve.
			 Gasoline Reserve site locations shall be operational within 2 years after the
			 date of enactment of this Act.
				(3)Onsite
			 protectionIn establishing the Gasoline Reserve under this
			 section, the Secretary of Energy shall confer with the Secretary of
			 Transportation and the Secretary of Homeland Security with respect to physical
			 structures’ security, the transportation security, and operational
			 security.
				(b)TransportationNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall transmit to the Congress, the Secretary of Homeland Security, and
			 the Governor of each State, in which a reserve will be sited, a plan for the
			 transportation of the contents of the Gasoline Reserve under this section to
			 wholesale or retail markets in the event of an emergency sale under subsection
			 (e).
			(c)CapacityThe
			 Secretary of Energy shall complete the process of filling the Gasoline Reserve
			 to a minimum of 90 percent within 2 years after submitting a transportation
			 plan to the Congress under subsection (b).
			(d)Aging
			 SupplyThe Secretary shall conduct an annual review of the
			 Gasoline Reserve supply to ensure that reserves do not exceed their shelf-life.
			 The Secretary shall have in place within 2 years after the date of enactment of
			 this Act a plan for ensuring that the inventory of the Gasoline Reserve is sold
			 and replaced in a manner that ensures the integrity of the product at all
			 times. The Secretary shall have the authority to exchange an aging supply of
			 reserve gasoline through private sales or by utilizing the fuel for military or
			 Government use. The Secretary shall seek the best means to minimize transaction
			 expense.
			(e)Requests for
			 Emergency Sale AuthorizationThe Secretary of Energy shall sell
			 gasoline from the Gasoline Reserve if—
				(1)the Governor of an
			 affected State submits a written request that—
					(A)provides
			 sufficient evidence that the sale or supply of gasoline in the region has been
			 severely disrupted caused in significant part by an interruption in the normal
			 distribution or availability of gasoline which dramatically affects the price
			 of gasoline; and
					(B)provides
			 sufficient evidence that the State would experience further adverse effects
			 without the sale of gasoline from the Gasoline Reserve; and
					(2)the President
			 issues an Executive Order requiring immediate release from any or all reserves
			 after determining that the conditions specified in paragraph (1) are
			 satisfied.
				(f)Procedure
				(1)Secretary’s
			 responseThe Secretary of Energy shall respond to a request
			 transmitted under subsection (e)(1) within 7 days of receipt of the request
			 through a written response, regardless of the decision.
				(2)Additional
			 informationThe Secretary may request additional information if
			 the Secretary concludes there are insufficient reasons provided in a request
			 for the sale of gasoline from the Gasoline Reserve.
				(g)PurchaseThe
			 Secretary of Energy is authorized to conduct purchases and sales of gasoline at
			 wholesale for maintenance of the Gasoline Reserve system. In conducting these
			 transactions, the Secretary shall—
				(1)ensure that the
			 overall supply returns to a minimum 90 percent capacity in a timely manner
			 following a sizeable depletion due to an emergency; and
				(2)assess market
			 conditions to avoid to the extent possible purchases when prices appear to be
			 at higher levels unlikely to be sustained, or when purchases of gasoline are
			 likely to significantly raise gasoline prices in the market served by a
			 particular Reserve, consistent with the need for timely replenishment of the
			 Reserves after emergency or non-emergency sales.
				(h)Annual
			 ReportAt a specified date as determined by the Secretary of
			 Energy, the Secretary shall submit to the President, the Committee on Energy
			 and Commerce of the House of Representatives and to the Committee on Energy and
			 Natural Resources of the Senate a report on the status of the Gasoline Reserve
			 outlining the Reserve’s current capacity, emergency sales from the previous
			 year, any security threats in the previous year, and the current condition of
			 the storage facilities. The Secretary shall also include in the report any
			 recommendations for improvements in the efficiency of the purchase,
			 transportation, sale, and storage of the Gasoline Reserves.
			(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as may be necessary for construction and
			 operation of the Gasoline Reserve for fiscal years 2011 through 2015.
			
